Citation Nr: 9922393	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  97-29 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to restoration of a 100 percent disability 
rating for schizophrenia.

2.  Entitlement to an increased rating for schizophrenia, 
undifferentiated type, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, C.K. and P.S.



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 until 
October 1989.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of July 1997 of the Cleveland, Ohio Regional Office 
(RO) which reduced the 100 percent disability evaluation in 
effect for schizophrenia since June 1990 to 30 percent 
disabling, effective October 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  At the time of the rating reduction, sustained material 
improvement in the service-connected schizophrenia, under the 
ordinary conditions of life, had been demonstrated.

3.  At the time of the rating reduction, the service-
connected schizophrenia was no more than definite and/or 
characterized by occupational and social impairment with an 
occasional decrease in work efficiency as indicated by 
clinical reports depicting a relatively high level of 
functioning by the veteran.  

4.  The service-connected schizophrenia is currently 
manifested by psychoneurotic symptoms resulting in no more 
than occupational and social impairment with reduced 
reliability and productivity, and difficulty in establishing 
and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent disability 
evaluation for schizophrenia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.343, 3.344, 
4.1, 4.2, 4.7, 4.130, Diagnostic Codes 9205 (1998); 38 
C.F.R§ 4.132, Diagnostic Code 9205 (1996).

2.  The schedular criteria for a 50 percent evaluation for 
schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.130, Diagnostic 
Codes 9205 (1998); 38 C.F.R§ 4.132, Diagnostic Code 9205 
(1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

By rating action dated in February 1990, service connection 
was established for schizophrenia, and a 70 percent 
disability evaluation was assigned.  The 70 percent 
evaluation was increased to 100 percent, effective from June 
7, 1990, by a rating determination in December 1990. By 
rating action and notification dated in May 1997, the veteran 
was advised of a proposal to reduce the evaluation for the 
service-connected psychiatric disorder to 30 percent.  The 
reduction was thereafter made effective from October 1, 1997 
by rating action dated in July 1997. 

The appellant and his representative assert that the symptoms 
associated with the veteran's service-connected schizophrenia 
are more severely disabling than reflected by the currently 
assigned disability evaluation and warrant a higher rating.  
It is contended that the veteran is unemployable by reason of 
psychiatric symptomatology and that the 100 percent schedular 
rating should be restored.  It is maintained that the tenants 
of 38 C.F.R. § 3.344 are for application in this case and 
that if the benefit sought on appeal cannot be granted, a 
remand for further development is indicated.  

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  Here, the veteran's claim is well 
grounded because he has a service-connected psychiatric 
disorder and has submitted evidence that he claims either 
shows no improvement, or demonstrates exacerbation of the 
disorder.  See Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  The Board finds that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The action on appeal stems from a routine future examination 
ordered by VA on March 17, 1997, and conducted later that 
same month.  As such, the general rating formula for mental 
disorders that became effective November 7, 1996 is for 
application in this case.  The pertinent provisions of the 
Rating Schedule provide that a 30 percent rating is warranted 
where the psychiatric disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 evaluation is assigned when 
the service-connected psychiatric disability results in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9204 (effective November 7, 1996).

The burden is on the Board "to establish, by a preponderance 
of the evidence that a rating reduction is warranted."  
Kitchens v. Brown, 7 Vet.App. 320 (1995).  Several general VA 
regulations are applicable to all rating reductions 
regardless of whether the rating has been in effect for five 
years or more as required by 38 C.F.R. § 3.344(c).  Brown v. 
Brown, 5 Vet.App. 413 (1993).  Specifically, 38 C.F.R. § 4.1 
(1998) states that "[i]t is . . . essential, both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history."  
Similarly, 38 C.F.R. § 4.2 (1998) establishes that "[i]t is 
the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present."  These provisions impose a 
clear requirement that VA rating reductions, as with all VA 
rating decisions, be based upon review of the entire history 
of the veteran's disability.  See Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Furthermore, 38 C.F.R. § 4.13 
(1998) provides: "When any change in evaluation is to be 
made, the rating agency should assure itself that there has 
been an actual change in the condition, for better or worse, 
and not merely a difference in the thoroughness of the 
examination or in use of descriptive terms."

Pursuant to these provisions, the RO and Board are required 
in any rating-reduction case to ascertain, based upon review 
of the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations. See Schafrath, supra 
("these requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of disability and of any 
changes in the condition.").  Finally, 38 C.F.R. § 4.10 
(1998) establishes that "[t]he basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body, to function 
under the ordinary conditions of daily life, including 
employment," and 38 C.F.R. § 4.2 (1998) directs that "[e]ach 
disability must be considered from the point of view of the 
veteran working or seeking work."  Thus, in any rating-
reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.

Under 38 C.F.R. § 3.343(a), total disability ratings when 
warranted by the severity of the condition and not granted 
purely because of hospital, surgical or home treatment, or 
individual unemployability will not be reduced, in the 
absence of clear error, without examination showing material 
improvement in physical or mental condition.  Examination 
reports showing material improvement must be evaluated in 
conjunction with all the facts of record, and consideration 
must be given particularly to whether the veteran attained 
improvement under the ordinary conditions of life, i.e., 
while working or actively seeking work or whether the 
symptoms had been brought under control by prolonged rest, or 
generally, by following a regimen which precludes work, and, 
if the latter, reduction from total disability ratings will 
not be considered pending reexamination after a period of 
employment (3 to 6 months).

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and Department of Veterans Affairs regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete.  Examinations 
less full and complete than those in which payments were 
authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement, e.g., manic-depressive or 
other psychotic reaction, will not be reduced on any one 
examination except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Moreover, though material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).

The provisions of paragraph (a) apply to ratings which have 
continued for long periods at the same level (5 years or 
more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve.  Reexamination 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. § 
3.344(c).

As the veteran's 100 percent rating had been in effect for 
more than 5 years, as noted above, the 100 percent evaluation 
may be reduced on the showing of sustained material 
improvement in the condition under the ordinary conditions of 
life.  38 C.F.R. §§  3.343, 3.344.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in each case. When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3; See also 38 C.F.R. § 3.102 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (1998).


The appellant was hospitalized at a VA facility between June 
and October 1990 for symptoms of the diagnosis of 
schizophrenia which included looseness of associations, 
thought blocking and poverty of thought, and a blunted and 
inappropriate affect.  He demonstrated superficial insight.  
It was observed that he had not been doing well since his 
last admission, had stopped taking his medication and was 
becoming increasingly paranoid, argumentative, and demanding 
with some retardation in psychomotor function.  He was 
treated with psychiatric medication, and ultimately achieved 
improvement in his interactions, relatedness and affect.  It 
was clinically observed that despite the effectiveness of 
medication, his insight remained poor and his attitude toward 
medication was negative.  He was discharged on medication and 
considered unemployable.  In a statement dated in November 
1990, VA physicians reported their opinions the veteran was 
unable to handle his funds in his own best interest.  It was 
noted the veteran had recently been discharged from 
hospitalization for schizophrenia.   

A report of a VA field examination conducted in May 1991 
indicates that the veteran had resided in his own apartment 
since November 1990 which was appropriately furnished.  
Reportedly, he showed excellent housekeeping practices and 
was in a well maintained building.  The appellant was 
observed to be neatly groomed and properly dressed, was 
friendly and cooperative and responded appropriately to 
questions.  He appeared to be well oriented and stated that 
he was a full-time college student pursuing a degree in arts 
and sciences.  It was reported that he had a girlfriend and 
that they went out to eat and to the movies.  It was 
indicated that the veteran was aware of the amount and source 
of his monthly income, size of his estate and the expenses 
necessary to maintain his environment.  It was noted that he 
was appropriately distributing his funds to meet his welfare 
and needs, but admitted that he had had some assistance from 
his mother in this regard.  He indicated, however, that the 
final decision on how to use funds rested with him.  

VA administrative documents of record establish that the 
veteran was admitted to a VA medical center on July 15, 1991 
with an admitting diagnosis of schizophrenic reaction.  He 
remained there as of August 2, 1991.  He was admitted for 
acute undifferentiated schizophrenia from September 1991 to 
December 1991.  Clinical reports of such hospitalizations are 
not of record.

The veteran was hospitalized at a VA facility between April 
and July 1992 where it was noted he had been noncompliant 
with his medication and was reported to have said that he 
felt it was killing him.  On mental status examination, he 
exhibited a blank stare and his behavior was positive for 
psychomotor slowing as well as a significant tardive 
dyskinesias of the orofacial region and right upper 
extremity.  Affect was extremely blunted.  The veteran was 
placed on Clozapine and some improvement in his condition was 
observed, although it was reported that he continued to 
display periods of looseness of association, thought blocking 
and poverty of content of speech, especially with periods of 
increased anxiety and stress.  `

The appellant underwent VA examination for compensation and 
pension purposes in April 1993 whereupon he veteran indicated 
that that he had a better relationship with his family.  He 
was observed to be dressed and groomed in a casual manner 
without indication of deterioration of personal habits.  The 
examiner noted that the most striking aspect of his interview 
was that of severe anxiety.  It was reported that he appeared 
withdrawn and very threatened.  Affect was blunted.  The 
veteran denied auditory or clear delusional thinking.  It was 
indicated that he was able to live by himself near campus and 
that he was taking limited classes.  Following the interview, 
the examiner commented that the veteran presented with 
symptoms of residual schizophrenia, but that his performance 
indicated that he was only making a marginal adjustment even 
though he appeared to be doing better on Clozapine.  A GAF 
score of between 55 - 60 was determined on that occasion.

The veteran underwent a VA field examination for fiduciary 
beneficiary purposes in July 1995 which found that the drug 
Clozapine kept his symptoms under control.  It was reported 
that he was enrolled in college and maintaining a stable 
lifestyle in terms of his family, home, finances and social 
activities.  He was noted to be in receipt of Social Security 
benefits.  

On VA examination in August 1995, the appellant indicated 
that he was able to have friends, communicated better with 
his family and reported that he felt he was doing well on 
Clozapine.  The examiner did however, note that the appellant 
appeared to be paranoid and guarded, and did not want to talk 
about any of his problems.  A General Assessment of 
Functioning (GAF) score of 50 was rendered.  

When examined by the VA in March 1997, it was noted that he 
continued to be enrolled in college studying architecture and 
was doing relatively well.  He indicated that he had no 
complaints except for the weight he was gaining on his 
prescribed medication.  Following examination, a GAF score of 
85 was recorded.  

The veteran's VA treating physician, K. Kwon, M.D., the staff 
psychiatrist, wrote in July 1997 that the appellant had been 
placed on Clozapine, an atypical antipsychotic medication, 
because he had been found to be refractory to conventional 
psychotropic medicine.  It was reported that he had responded 
well to Clozapine but that it had adverse side effects, 
including weight gain, and had been discontinued after three 
years.  It was noted that he was currently being tried on 
another atypical antipsychotic medication.  Dr. Kwon added 
that the appellant's psychotic symptoms were mild, but that 
the side effects and weight gain prevented him from gainful 
employment or any engagement that required attention and 
concentration.  

The veteran presented testimony upon personal hearing on 
appeal in December 1997 to the effect that he had begun to 
have hallucinations, feelings of paranoia and intrusive 
thoughts, and had to be placed back on Clozapine.  He stated 
that he saw Dr. Kwon on a monthly basis for treatment.  His 
wife testified that their social life was severely restricted 
on account of weight gain occasioned by Clozapine, loss of 
energy, and symptoms of panic attacks.

Submitted at the hearing was a report from a VA Special 
Report of Training dated in November 1997 noting that the 
appellant had not attended classes since the spring semester 
of that year because his disability was not under good 
control as he had apparently built up a tolerance to the 
Clozapine.  It was reported that memory and judgment had been 
impaired, and it was felt that remaining active in vocational 
rehabilitation was not advisable.  It was noted that there 
had been a gradual decline in his grades which had improved 
by his going part-time, but that there was question as to his 
feasibility for anything other than very marginal employment, 
if that.  The veteran was reported to have difficulty 
maintaining eye contact when communicating, difficulty 
communicating and had limited insight into his symptoms and 
how these interfered with the vocational rehabilitation 
program and potential for employment.  Statements in support 
of the claim were also submitted by the veteran's mother and 
father-in-law attesting to the severity of the veteran's 
condition and noting that the medications he had been 
prescribed all had seriously unacceptable side effects or no 
effect on his symptoms.  

The veteran was afforded a VA examination in December 1997 
and was observed to be anxious and withdrawn with difficulty 
expressing his thinking.  He stated at that time that he was 
three subjects short of a bachelor's degree in architecture 
but had been doing very poorly lately.  He related that he 
had had intrusive thoughts for three weeks during the past 
September which had interfered with his concentration.  It 
was determined that the appellant's primary symptomatology at 
that point was severe obsessive thinking.  It was noted that 
he had difficulty concentrating.  It was the examiner's 
opinion that the appellant would not be expected to function 
in college or an earning capacity, and that "one also 
wonders how realistic and practical [it would be]for this 
veteran to complete his college education."  The veteran was 
observed to be severely obese.  A GAF score of 50 was 
rendered.  

A VA outpatient clinic record dated October 1997 indicated 
that the veteran's mother called to report a worsening of his 
symptoms and side effects, and indicated that she wanted him 
to go back on Clozapine.  Subsequent VA outpatient records 
reveal that the appellant's Clozapine level was monitored 
through April 1998 (the last record received) where it was 
indicated that his mental status remained essentially stable 
with no changes in symptoms observed by the writer.  A GAF 
score of 60 was noted in January 1998.


1.  Restoration of a 100 percent disability evaluation for 
schizophrenia.

A longitudinal review of the evidence of record discloses 
that since June 1990, the veteran's clinical history was 
marked by chronic symptoms which included looseness of 
associations, flight of ideas, thought blocking, paranoid 
delusions, ideas of reference, auditory and visual 
hallucinations, poverty of thought, blunted affect, and 
retardation in psychomotor function.  He required repeated 
psychiatric hospitalizations in 1990, 1991, 1992 and 1993.  
He had GAF scores of 50 - 60 through 1995.  At the time of 
the VA examination in March 1997, the veteran was found to be 
doing relatively well.  It was reported that his college 
studies were going well, and that had been married for two 
and a half years and got along with his wife.  Affect was 
appropriate and no overt symptoms of schizophrenia were 
observed.  It was reported that he had no problems with 
insight and judgment and cognitive function was intact.  A 
GAF score of 85 attested to a greatly improved level of 
functioning.  Prior to the March 1997 psychiatric evaluation, 
the appellant had been examined by the VA in August 1995 
which disclosed that he also had been doing fairly well on 
medication at that time.  On that occasion, it was noted that 
while he appeared to be very uneasy, paranoid and guarded 
during the interview, no untoward symptoms of schizophrenia 
were reported.  He denied having psychological problems and 
said he was able to have friends and had better relations 
with his family.  The report of a VA field examination 
conducted in July 1995 noted that the appellant's condition 
seemed to have stabilized and that his prognosis appeared to 
be excellent with continued monitoring.  It was reported that 
his overall living condition was well above average and that 
he enjoyed bowling, collecting things and basketball.  The 
veteran and his family were found to be doing well. 

The Board finds in this instance that the March 1997 and the 
findings of the VA examination in August 1995, as well as the 
report of the VA field examination in July 1995 were as full 
and complete as the previous VA examinations on which the 
prior 100 percent disability evaluation had been based.  In 
each instance, the examiner provided findings with regard to 
the veteran's medical history, subjective complaints and 
objective findings.  It is shown that at least two recent VA 
examinations had been performed at the time of the rating 
reduction, and the comprehensive VA field examination report 
of July 1995 included findings consistent with the result on 
subsequent VA examination.  The record reflects that although 
the 100 percent evaluation for schizophrenia had been in 
effect for more than 5 years prior to its reduction in 1997, 
the provisions of 38 C.F.R. § 3.344(a) and (b) were followed 
in this instance.  The March 1997 reexamination disclosing 
substantial improvement in the veteran's mental status 
warranted the reduction in rating to 30 percent.  The 
criteria for a 100 percent evaluation under the new rating 
requirements for psychoneurotic disability of total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, and 
disorientation to time or place had not been demonstrated for 
a number of years.  

2.  Increased rating for schizophrenia.

The veteran testified in December 1997 that he had again 
begun to experience hallucinations, paranoia and intrusive 
thoughts, and had to be placed back on Clozapine.  The 
clinical record indicated that he had developed substantial 
weight gain occasioned by Clozapine which has contributed to 
decreased occupational functioning.  The VA training report 
of November 1997 noted that the appellant was not attending 
classes because his disability was not under good control, 
and that memory and judgment were not as reliable.  It was 
determined that vocational rehabilitation was not advisable.  
There was a question as to his feasibility for anything other 
than very marginal employment, if that.  Statements submitted 
by the veteran's mother and father-in-law attested to a 
declining condition.  On VA examination in December 1997, it 
was determined that the appellant's primary symptomatology at 
that point was severe obsessive thinking.  The examiner 
doubted that the appellant would be able to function in 
college or an earning capacity. 

The Board finds that more recent clinical evidence in this 
instance shows that there has been some degree of 
decompensation since VA examination in March 1997.  While VA 
outpatient records dated between 1997 and 1998 indicate that 
the veteran's mental status had remained essentially stable 
with no changes in symptoms observed and a GAF score of 60 
was noted in January 1998, it is found that the appellant's 
overall psychiatric symptomatology comports with no more than 
a 50 percent evaluation.  It is demonstrated that while he 
reports being able to engage in or maintain meaningful 
relationships, and appears to be able to remain in school on 
a fairly consistent basis, it is not felt that he is capable 
of more than marginal employment on account of a psychiatric 
process which has been noted to be difficult to control.  The 
Board finds that the appellant indeed has reduced reliability 
and productivity resulting in disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work relationships due to chronic schizophrenia.  
Therefore, with resolution of 38 C.F.R. § 4.7 in his favor 
under the rating criteria in effect for psychoneurotic 
disability subsequent to November 7, 1996, the benefit of any 
doubt is thus resolved in favor of the veteran by finding 
that the service-connected psychiatric disorder is 50 percent 
disabling according to the schedular criteria.  However, the 
veteran's average GAF score, social life, and overall 
clinical assessment are not consistent with the new 70 
percent psychoneurotic rating criteria as delineated above.  
He has not been shown to have suicidal ideation, obsessional 
rituals which interfere with routine activities, neglect of 
personal appearance, spatial disorientation or inability to 
establish and maintain effective relationships.  As such, the 
disability at issue more nearly approximates the requirements 
for a 50 percent disability rating in this regard.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.



ORDER

Restoration of a 100 percent rating for schizophrenia is 
denied.

A 50 percent rating for schizophrenia is granted subject to 
controlling regulations governing the payment of monetary 
awards.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 


